DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 16 and 18 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s remarks filed on November 10, 202 have been entered.
The rejections under 35 U.S.C. §112(b) of the claim 12 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention are withdrawn in view of Applicant’s amendments to delete the narrower limitations “preferably P(CH3)2(C6H5)”, “R5 is selected from P(CH3)3, P(CH3)(C6H5)2, P(CH3)2(C6H5), or P(cyclohexyl)3, preferably P(CH3)2(C6H5), preferably P(CH3)2(C6H5), and n is 1”, and “R5 is selected from pyridine or pyridine substituted with one or more substituents selected from C1-6 alkyl, C1-6 alkoxy, halogen, CN, or phenyl, and n is 1” in the present claim. 
Regarding the rejection under 35 U.S.C. §102(a)(2) of the claims 1, 3 – 10 and 12 – 13 as anticipated by WIPO Publication 2019181124 A1, Applicant’s remarks have been considered and are found to be persuasive. Applicant stated that WIPO Publication 2019181124 A1 has the same effective filing date as the present application. Therefore, it is not effectively filed before the effective filing date of the present application and cannot be used to anticipate the present claims under 35 U.S.C. §102(a)(2). Therefore, the rejection is withdrawn.

Regarding the rejection under 35 U.S.C. §103 of the claims 1, 3 – 10 and 12 – 13 being unpatentable over WIPO Publication 2016143911 A1 (Hayano), Applicant’s remarks have been considered and are addressed below:
	On page 16, Applicant states that the present specification shows that the 2,3,5,6-tetraphenylphenoxy ligand may be substituted with various electron withdrawing or electron donating substituents in the 4-position to allow the subsequent formation of a tailor-made poly(dicyclopentadiene) (polyDCPD), and thus of a tailor-made hydrogenated polyDCPD. See, paragraphs [0010]-[0011]. Applicant also states that the substitution in 4-position of the phenyloxy moiety may effectively improve ring-opening metathesis polymerization (ROMP) of dicyclopentadiene (DCPD) when using a small amount of chain-transfer agent which allows for the good controllability of the molecular weight and the high melting point of the formed PDCPD. See, paragraph [00130]. Applicant further discloses that substitution in 4-position of the moiety with hydrogen may provide for hydrogenated PDPCD having a high molecular weight which may be advantageous for other particular applications. On page 17, Applicant compares the properties of Examples 8 – 10 (wherein, Br, NO2 and CN are substituted at the 4-position respectively) with Example 11 (wherein, hydrogen is at the 4-position). Examples 8 – 10 have a comparatively low molecular weight, high glass transition temperature and high melting point than Example 11, having a comparatively high molecular weight and low melting point. Thus, Applicant concludes that it should be credible that a respective effect is also present for a complex in which TPPO is substituted in 4-position with CH3 and obtains unexpected results in view of Example 11.
	In response to Applicant’s above arguments, MPEP §716.02(e) recites:
 “An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979) (…) Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960)”.
It is noted that a complex substituted with CH3 in the 4-position is not considered analogous and would not be expected to possess the same low molecular weight, high glass transition temperature and low melting point properties as the complexes of Examples 8 – 10 (wherein, Br, NO2 and CN are substituted at the 4-position respectively). Thus, the findings as summarized in the Table on page 17 of the Applicant’s remarks are not considered closest prior art in view of the compound as taught by Hayano. Therefore, Applicant’s remarks are not found to be persuasive and the rejection is maintained. Applicant is requested to submit an affidavit or a declaration under 37 CFR 1.132 that  directly compares the effect of the complex substituted with CH3 in the 4-position with the compound as taught by Hayano, wherein, hydrogen is present at the 4-position, in order to rebut a prima facie case of obviousness.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 1, 3 – 10 and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2016143911 A1 (Hayano).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the Co-pending Application
	Hayano teaches the compound, W[CH(CH3)2Ph](PMe2Ph)(2,3,5,6-Ph4-C6H1O)(2,5-Me2C4H2N)(O) ((2,3,5,6-tetraphenylphenoxy)oxotungten(VI)(2,5-dimethylpyrrolide) (neophylidene)(dimethylphenylphosphine)). See, page 30 line 27 – page 31, line 2. The compound is presented below (using ChemDraw software, version 20.1.0.110)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Hayano teaches the compounds of instant formula (I), wherein:
R1 and R2 are each -R, wherein one R is hydrogen; and the other is C(CH3)2C6H5 (C1 aliphatic substituted with two C1 alkyl and one phenyl group);
R3 is 5-membered heteroaryl having 1 nitrogen heteroatom (pyrrol-1-yl) substituted with two C1 alkyl;
R4 is -OAr, wherein Ar is 2,3,5,6-tetraphenylphenyl bearing in 4-position a substituent (variable X);
X is hydrogen;
n is 1; and 
R5 is a phosphorus-containing ligand, wherein the phosphorus-containing ligand is bonded to W through a phosphorus atom, substituted with two C1 alkyl and one phenyl group.

Ascertaining the differences between the prior art and the claims at issue.
	Hayano does not explicitly teach the compound of formula (I), wherein the variable X is CH3, as recited in the instant claim 13.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	While Hayano does not explicitly teach the compound of instant formula (I), wherein X is CH3, Hayano does teach the compounds of general formula (I). See, paragraphs [0037]-[0038]. The compounds of general formula (I) are presented below:

    PNG
    media_image2.png
    328
    657
    media_image2.png
    Greyscale

	Further, the compound as taught by Hayano and the compound in the instant claims are considered structural analogs and hydrogen and methyl are deemed obvious variants. It is well established that the substitution of hydrogen for methyl on a known compound is not a patentable modification absent unexpected or unobvious results. In re Wood, Whittaker, Stirling, and Ohta, 582 F.2d 638, 199 U.S.P.Q 137 (C.C.P.A. 1978). Thus, a person having ordinary skill in the art would thus have been motivated to substitute the hydrogen with a methyl group with a reasonable expectation that the compounds would possess the same, if not better, catalytic properties. Therefore, the claims are prima facie obvious over the prior art.

Conclusion
Claims 1, 3 – 10 and 12 – 13 are rejected.
Claims 2, 11, 14 – 16 and 18 are withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626       

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626